Order, Supreme Court, New York County (Carol Arber, J.), entered on or about March 12, 1997, granting plaintiffs’ motion to set aside the jury verdict in favor of defendant as against the weight of the evidence, unanimously affirmed, without costs.
In this medical malpractice action, the motion to set aside the verdict was properly granted, since the verdict in favor of the defendant was “contrary to the conclusion that might fairly have been reached on the basis of the evidence” (Nicastro v Park, 113 AD2d 129, 136). Defendant’s records, which he admitted enumerated all procedures performed during surgery, indicate that the trabulectomy he performed upon the plaintiff did not include an iridotomy, and defendant’s own expert testified that such an omission would constitute malpractice. In addition, defendant admitted that he failed to see plaintiff, a glaucoma patient, more than once a year and failed either to *383visualize her optic nerve or to perform a visual fields test upon her. Numerous witnesses, however, testified that it was good medical practice to follow a glaucoma patient on a quarterly basis and that the performance of such diagnostic procedures was essential to proper monitoring of a glaucoma patient. Concur — Sullivan, J. P., Rosenberger, Rubin and Williams, JJ.